Citation Nr: 0634757	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  04-19 791	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for a low back disability, 
currently rated as 20 percent disabling.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to October 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of a Department of 
Veteran's Affairs (VA) Regional Office (RO) that increased 
the disability rating for the veteran's service-connected low 
back disability from 10 to 20 percent disabling, effective 
March 27, 2003.


FINDING OF FACT

In a September 2006 communication, the veteran withdrew his 
appeal concerning an increased rating for his service-
connected low back disability.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2) (West 
2002); 38 C.F.R. §§ 20.202, 20.204(b),(c) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2006).  Withdrawal may be made by the 
appellant or by his or her authorized representative, except 
that a representative may not withdraw a Substantive Appeal 
filed by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. § 20.204(c) (2006).

In May 2004, the veteran submitted a VA Form 9 perfecting his 
appeal as to the issue of an increased rating for his 
service-connected low back disability, as identified in the 
May 2004 statement of the case.  

In a September 2006 written communication, the veteran 
crossed off the portion of the preprinted form letter that 
stated, "Please proceed with my appeal."  The veteran 
further wrote, "I have already received my 100% rating for 
my disabled.  The people in Jackson shouldn't proceeded with 
that appeal."

As the appellant has withdrawn his appeal as to the issue of 
an increased rating for his service-connected low back 
disability, there remain no allegations of errors of fact or 
law for appellate consideration concerning this issue.  The 
Board therefore has no jurisdiction to review the issue.

Accordingly, this issue is dismissed.


ORDER

The appeal concerning the issue of entitlement to an 
increased rating for a low back disability is dismissed.



		
Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


